         Case 1:19-cv-10274-AJN-SDA Document 34 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Quincy Magee,                                                             5/21/2020

                                 Plaintiff,
                                                                1:19-cv-10274 (AJN) (SDA)
                     -against-
                                                                ORDER
    The Walt Disney Company, et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

         On May 12, 2020, Defendants filed a memorandum of law in support of their motion to

stay discovery. (Defs.’ Mem., ECF No. 28.) Although his response to Defendants’ motion to stay

was not due to be filed until June 11, 2020 (see 4/28/20 Order, ECF No. 20), Plaintiff filed his

response to the motion to stay on May 14, 2020. (Pl.’s Response, ECF No. 31.) In order to expedite

the disposition of Defendants’ motion, the Court hereby accelerates the time for Defendants’

time to reply. Amending its 4/28/20 Order, Defendants’ reply, if any, with respect to their motion

to stay, shall be filed no later than June 5, 2020.

         Defendants state that their motion to stay is premised on their anticipated motion to

dismiss. (See Defs.’ Mem. at 2 (indicating that Defendants are seeking stay “pending the outcome

of a motion to dismiss the complaint under Fed. R. Civ. P. 12(b)(6).”) 1 Defendants argue that their

“motion to dismiss has not yet been briefed and thus, any attempt to weigh the merits of the




1
  Since Defendants already have filed an Answer to Plaintiff’s Complaint, they actually will be filing a
motion for judgment on the pleadings, pursuant to Fed. R. Civ. P. 12(c). In deciding a motion under Rule
12(c), a court employs the same standard applicable to motions under Rule 12(b)(6). See L-7 Designs, Inc.
v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011)
      Case 1:19-cv-10274-AJN-SDA Document 34 Filed 05/21/20 Page 2 of 2



motion would be premature.” (Id. at 4.) Yet, under applicable law, one of the factors the Court

must consider in determining whether to grant a motion to stay discovery is “the strength of the

pending motion forming the basis of the request for stay.” Republic of Turkey v. Christie’s, Inc.,

316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018) (citation omitted). Thus, it is not “premature” to weigh

the merits of Defendants’ anticipated motion, but it is essential to do so. Accordingly, Defendants

shall file their motion for judgment on the pleadings no later than June 5, 2020.

       By reason of the foregoing, it is hereby ORDERED, as follows:

       1. No later than June 5, 2020, Defendants’ shall file their reply, if any, with respect to

           their pending motion to stay;

       2. No later than June 5, 2020, Defendants shall file their motion for judgment on the

           pleadings, pursuant to Fed. R. Civ. P. 12(c).

       3. No later than June 19, 2020, Plaintiff shall file his opposition to Defendants’ motion

           for judgment on the pleadings.

       4. No later than June 26, 2020, Defendants shall file their reply, if any, with respect to

           their motion for judgment on the pleadings.

SO ORDERED.

DATED:         New York, New York
               May 21, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
